Citation Nr: 0515390	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  97-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1969 to February 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded the case in February 2004 for 
procedural considerations and that the action requested in 
that remand has been accomplished to the extent possible.  
The case is now ready for further appellate review.


FINDING OF FACT

The veteran's lumbosacral strain is manifested by symptoms in 
an unexceptional disability picture that are not productive 
of more than severe limitation of motion with pain.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321 (2004), 4.25, 4.71a, 
Diagnostic Codes 5292, 5295 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the veteran has been 
notified on numerous occasions of the need to provide 
evidence establishing increased symptomatology related to his 
service-connected lumbosacral strain.

First, following the receipt of the veteran's claim to reopen 
in April 1996, the regional office (RO) sent an April 1996 
letter to the veteran advising him that he needed to provide 
evidence that his lumbosacral strain had increased in 
severity.

The August 1996 rating decision and August 1997 statement of 
the case then notified the veteran that the rating for his 
disability was to be continued because his disability was not 
manifested by more than characteristic pain on motion 
consistent with a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Thereafter, the August 2002 rating decision and September 
2002 supplemental statement of the case increased the rating 
for this disability to 40 percent, effective from April 1996, 
based on painful and limited motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

These determinations further advised the veteran that he was 
not entitled to the next and highest rating of 60 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), as 
those criteria had not been met.  The veteran was also 
notified that he was not entitled to a higher rating for 
ankylosis because there was no evidence of ankylosis.

The June 2003 supplemental statement of the case provided 
September 2002 revisions to the criteria relating to 
intervertebral disc syndrome, and advised the veteran that 
these changes did not warrant any change in his 40 percent 
rating.

Thereafter, pursuant to the Board's remand of February 2004, 
the veteran was provided with February 2004 letter from the 
RO which advised him of the evidence necessary to 
substantiate his claim, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Finally, the January 2005 supplemental statement of the case 
additionally notified the veteran of the most recent relevant 
changes in the applicable criteria (effective September 
2003), concluding that there was still no basis to assign a 
rating in excess of 40 percent under either the old or newer 
applicable criteria.

While the February 2004 VCAA notice letter came long after 
the initial unfavorable rating action, and did not 
specifically request that appellant provide any evidence in 
his possession that pertained to the claim as addressed in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), as 
demonstrated by the foregoing communications from the RO and 
the Board, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All that VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In addition, during the pendency of this claim, the record 
reflects that the veteran was furnished with comprehensive VA 
medical examinations in May 1999 and November 2004, and that 
the record also contains private and VA outpatient records 
that further enable the Board to evaluate this disability.  
There is also no indication that either the veteran or his 
representative contends that the results from these 
examinations were inadequate for rating purposes.

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding records or documents that have not been 
obtained or adequately addressed in documents already 
contained in the claims file.

Thus, based on all of the foregoing, the Board concludes that 
no further notice and/or development is required with respect 
to this claim pursuant to the VCAA.

The history of this disability shows that service connection 
for lumbosacral strain was originally established by a 
December 1971 rating decision, and assigned a noncompensable 
rating.  The Board notes that October 1971 VA X-rays of the 
lumbar spine were negative, the examiner noting 
intervertebral spaces were preserved.

Thereafter, an August 1991 rating decision increased the 
rating for this disability to 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003), based on findings of 
some limitation of motion with pain.

Private medical records reflect that X-rays from February 
1996 were interpreted to reveal slight anterior spurring at 
L5 but that lumbar vertebral body heights, alignment and 
interspaces otherwise appeared satisfactory.  In March 1996, 
it was noted that the veteran complained of tenderness and 
pain in the lumbar area.  Evaluation revealed tenderness over 
the L5-S1 level.  X-rays now reportedly revealed degenerative 
disc disease (DDD) at L4-5 and L5-S1 with mild osteophyte 
formation and mild retrolisthesis of L5-S1.  The impression 
was lumbosacral osteoarthritis.

VA outpatient records for the period of April 1996 to 
February 1999 indicate that in early April 1996, there were 
findings of severe tenderness in the lumbar spine and that 
the veteran was unable to walk on his forefoot or heels.  It 
was noted that the veteran was unable to do straight leg 
raising but that there were grossly normal neurological 
findings.  September 1997 X-rays revealed an impression of 
mild degenerative changes mainly in the lower lumbosacral 
spine.  In December 1997, it was noted that the veteran 
complained of radiating back pain down both legs.  
Examination indicated full range of motion and the assessment 
was back pain, probably mechanical.  In November 1997, the 
assessment was lumbosacral pain with decreased reflexes and 
sensation consistent with spinal pathology at the L5-S1 
level.  

November 1997 VA computed tomography (CT) of the lumbar spine 
was interpreted to reveal spinal stenosis of the right neural 
foramina at L5-S1 with possible compression of the right 
nerve root sheath by ostophyte and disc bulging.

May 1999 VA joints examination revealed that the veteran 
complained of lumbar back pain, weakness, stiffness, 
fatigability, and lack of endurance.  This was reportedly 
accompanied by a bilateral lower extremity radiculopathy 
which extended to the calf.  The lumbar pain was noted to be 
constant, but would wax and wane during the day depending on 
the veteran's physical activity.  Weather and physical 
activity were indicated to be precipitating factors and 
alleviating factors were medication, rest, and physical 
therapy.  Although the back pain was constant, the veteran 
stated that there were flare-ups approximately five times a 
month, which would last 24 to 48 yours and restrict the 
veteran to his bed.  The veteran occasionally required the 
use of a cane.  He noted that the original injury occurred in 
Vietnam when he was using a wench tool to dislodge a stuck 
military vehicle, and was then thrown backwards into a ditch, 
twisting and injuring the lumbar back.  The veteran asserted 
that the injury interfered with his gainful employment and 
his ability to enjoy recreational activities and complete 
household chores effectively.

Physical examination revealed no overt deformity but that the 
veteran was tender to palpation along the vertebral discs of 
the lumbar spine and paravertebral muscles of the lumbar 
spine.  The veteran was unable to walk on the balls and heels 
of his feet effectively.  He had a positive straight leg 
raise.  Active range of motion revealed flexion from 0 to 60 
degrees, with pain from 30 to 60 degrees.  Extension was from 
0 to 10 degrees, with pain from 0 to 10 degrees.  Right and 
left lateral flexion was from 0 to 15 degrees, with pain from 
5 to 15 degrees.  Right and left rotation was from 0 to 10 
degrees, with pain from 5 to 10 degrees.  It was also noted 
that the veteran exhibited an altered gait when ambulating, 
secondary to his discomfort.  The examiner did not find any 
ankylosis.  Nerve conduction velocity (NCV)/electromyogram 
(EMG) studies indicated normal findings and no evidence of 
radiculopathy or peripheral neuropathy.  June 1999 X-rays 
were found to reveal mild osteophytosis.  Prior diagnostic 
results were also noted.  The overall diagnosis was spinal 
stenosis of right neural foramina at L5-S1 and mild 
degenerative joint disease (DJD).

VA outpatient records from June 1999 reflect that the veteran 
was issued an adjustable, aluminum cane.  VA evaluation in 
July 1999 indicated spine tenderness and pain.  Straight leg 
raising 45 degrees produced pain bilaterally in the legs and 
low back.  Forward flexion was to 60 degrees with low back 
pain.  Lateral flexion was 30 degrees bilaterally.  Extension 
of the spine was to 25 degrees due to pain.  Rotation was 25 
degrees bilaterally.  The assessment was chronic low back 
pain/mild DJD, spinal stenosis right L5-S1 per previous CT 
scan.

Several VA hospital discharge summaries over the period of 
August 1999 to May 2002 for primarily psychiatric treatment 
reflect diagnoses that included chronic back pain.  

VA spine examination in November 2004 revealed the veteran's 
complaint of occasional back symptoms that might increase 
with bending or lifting.  He also described an occasional 
"catch" of his back.  He denied radicular symptoms.  
Because of a stroke, the veteran reported being less mobile, 
and, as such, experienced less difficulty with his back.  
Back pain continued to increase with repetitive activities.  
He described no functional deficits.  

Physical examination revealed that the veteran was slowly 
ambulatory with a walker and range of motion was not assessed 
because of the veteran's poor balance.  However, the examiner 
noted no guarding or spasm on palpation.  The veteran was 
also unable to toe and heel raise because of his 
incoordination.  Neurological evaluation revealed patchy 
diminished sensation through both lower extremities that did 
not approximate any specific dermatomal pattern.  His tone 
was generally increased, more on the left than right.  
Straight leg raise was negative bilaterally.  X-ray 
examination revealed multi-level degenerative disc changes, 
most notable at L5-S1, where it was quite severe, with a 
bridging osteophyte anteriorly.  The impression was DDD, 
lumbar spine, moderately severe.  The examiner commented that 
in this examination, active range of motion was equal to 
passive range of motion unless otherwise stated.  He further 
commented that the veteran described no additional effects of 
the condition on his usual occupation or daily activities.  
The examiner also indicated that the veteran described no 
incapacitating episodes during the previous 12 month period 
unless otherwise stated.


II.  Rating Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2004).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004).

As was noted previously, the veteran's lumbosacral strain was 
originally rated as noncompensable by a rating decision in 
December 1971, effective from February 1971.  Later, an 
August 1991 rating decision increased the evaluation for this 
disability to 10 percent, effective from July 1991, pursuant 
to Diagnostic Code 5295, and an August 2002 rating decision 
increased the rating to 40 percent, effective from April 
1996, pursuant to Diagnostic Code 5292.  The Board is in 
agreement with the RO's application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  This Diagnostic Code 
specifically provides for the evaluation of limitation of 
motion of the lumbar spine.  Pursuant to this Diagnostic 
Code, where limitation of motion is slight, a 10 percent 
evaluation is provided.  Where limitation of motion is 
moderate, an evaluation of 20 percent is provided.  When 
limitation of motion is severe, an evaluation of 40 percent 
is provided.  

Alternatively, the Board finds that the RO could have 
considered assigning a 40 percent rating under Diagnostic 
Code 5295, although the Board believes that this is less 
clear, as the evidence since 1996 is not necessarily 
consistent with severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The Board further notes that while the evidence reflects 
findings of DDD and DJD, the issue of whether these 
disabilities are related to the veteran's original service-
connected lumbosacral strain has never been adjudicated by 
the RO, and is not a matter for current appellate 
consideration.  (The Board also notes that the veteran's 
initial VA X-rays of the lumbar spine in October 1971 were 
negative, the examiner noting intervertebral spaces were 
preserved.)  Therefore, the Board will not currently consider 
such disabilities for the purpose of determining the 
veteran's entitlement to an increased rating for his service-
connected lumbosacral strain.  In this regard, should the 
veteran wish to file a claim for service connection for DDD 
and DJD as secondary to his service-connected lumbosacral 
strain, he should proceed to do so.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, was to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  However, as the Board has determined that DDD 
has not been adjudicated as part of the veteran's service-
connected low back disability, the Board finds that these 
revisions or former Diagnostic Code 5293 are not for 
consideration.

However, revisions effective in September 2003, relate to 
more than DDD.  Under the revised regulations, favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation, unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating, and unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (effective as of September 26, 2003).  
Diagnostic Code 5293 was renumbered Diagnostic Code 5243, 
effective September 26, 2003.

The Board has reviewed the evidence related to the veteran's 
lumbosacral strain, and first finds that this disorder has 
already received the highest evaluation available for 
limitation of motion or lumbosacral strain under former 
Diagnostic Code 5292 and 5295, respectively.  Thus, in order 
to assign a higher evaluation for this disability, it will be 
necessary for the Board to consider other potentially 
applicable diagnostic criteria that were in effect during the 
pendency of the veteran's claim.

The lack of findings of ankylosis of the thoracolumbar spine 
would also preclude an assignment of a 50 percent rating for 
ankylosis of the lumbar spine under former Diagnostic Code 
5289, or a 50 percent rating for unfavorable ankylosis under 
the "new" criteria for diseases and injuries of the spine 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(effective as of September 26, 2003).  The Board further 
observes that there is no evidence of any fractures, and 
thus, no basis to consider entitlement to a higher rating 
under former Diagnostic Code 5285.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).

The Board would also note that even if the Board were to 
consider the veteran's DJD as part of his service-connected 
disability, this would not result in a higher rating because 
DJD is also rated based on loss of motion of the involved 
joint, and the veteran is in receipt of the highest rating 
available under Diagnostic Code 5292, and the new rating 
criteria for loss of motion of the spine found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective September 26, 
2003).  There is also no basis on which the Board may assign 
an even higher rating for pain, since it has been held that 
the standards of DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995) do not apply when a veteran is at the maximum for 
limitation of motion and where a higher evaluation is based 
on ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Finally, the Board has additionally considered a higher 
rating for lumbosacral strain under 38 C.F.R. § 3.321, and 
finds that the veteran's lumbosacral strain, while clearly 
disabling, has not been manifested by symptoms that are so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  Thus, the Board finds that an 
extraschedular rating is currently not indicated.


ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


